Citation Nr: 0109416	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  95-33 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to special monthly pension.

3.  Whether new and material evidence sufficient to reopen 
the claim of entitlement to service connection for neck and 
back injuries has been received.

4.  Whether new and material evidence sufficient to reopen 
the claim of entitlement to service connection for a head 
injury has been received.


REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to January 
1965.

These matters come before the Board of Veterans' Appeals 
(Board) from the Los Angeles, California, Department of 
Veterans Affairs (VA) Regional Office (RO).

By way of history, in a rating decision dated in January 
1988, the RO initially denied service connection for 
residuals of a skull fracture and for neck and back pain; the 
veteran did not appeal.  In a rating decision dated in 
February 1994, the RO, inter alia, determined that new and 
material evidence had not been submitted to reopen claims of 
entitlement to service connection for residuals of a skull 
fracture, and neck and back injuries.  In the context of 
discussing the veteran's entitlement to nonservice-connected 
pension benefits, the RO also found that no identified 
psychiatric disorder and/or disability manifested by 
amnesia/blackouts was service-connected.  The RO notified the 
veteran of those determinations by letter dated February 18, 
1994 and received a pertinent notice of disagreement in April 
1994.  In July 1994 the RO issued a clarifying rating 
decision to ensure notification of the above, and, in 
August 1994, the RO issued a statement of the case pertinent 
to the service connection issues.  

On February 21, 1995, the RO received a completed VA Form 9 
in which the veteran expressed his continued disagreement 
with the above denials.  In computing the time limit for 
filing the substantive appeal, as there is no postmark of 
record, the postmark date is presumed to be five days prior 
to the receipt of the document.  In any case, on 
August 11, 1994, subsequent to issuance of the clarifying 
rating decision, the RO notified the veteran that if he 
continued to disagree with the denials in question, he should 
notify the RO within one year of the notice.  Both the Form 9 
received on February 21, 1995, and the Form 9 received on 
April 18, 1995, were received within one year of the August 
1994 notification of the revised decision.  Accordingly, the 
appeal with respect to these was timely filed.  See 
38 C.F.R. § 20.305 (2000).

The appeal also arises from a September 1997 rating decision 
of the Los Angeles, California, RO, which, although granting 
entitlement to nonservice-connected pension, denied 
entitlement to special monthly pension.  The RO received a 
notice of disagreement on that matter in November 1997, and, 
subsequent to issuing a statement of the case containing the 
matter in December 1997, the RO received a timely filed Form 
9.  See 38 C.F.R. § 20.302 (2000).

The Board recognizes that the veteran requested a Travel 
Board hearing in connection with the matters on appeal.  
However, in VA Form 646, completed by the veteran's 
designated representative in August 2000, said representative 
related he had had a recent telephone conversation with the 
veteran.  The representative set out facts and chronological 
procedures relevant to the veteran's case as disclosed by 
that conversation and asked that the claims be submitted for 
Board adjudication without a Travel Board hearing.  
Regulations provide that a veteran's representative may 
withdraw a hearing request with the consent of the veteran.  
See 38 C.F.R. § 20.704(e) (2000).  The Board finds such 
consent implicit in the representative's August 2000 
presentation insofar as the representative specified that the 
contents of arguments put forth that date were disclosed in a 
conversation with the veteran himself, along with file 
review.  Accordingly, the Board will proceed to adjudicate 
the matters on appeal at this time. 

The Board notes that the veteran submitted a timely notice of 
disagreement in response to the RO's denial of waiver of 
overpayment in February 2000, and, after the RO's issuance of 
a statement of the case, the veteran perfected his appeal.  
He also requested a Travel Board hearing in connection with 
that claim.  However, the veteran has since withdrawn his 
appeal on that matter.  See 38 C.F.R. § 20.204 (2000).  

Finally, the Board notes the RO denied entitlement to 
gratuitous insurance under 38 U.S.C.A. § 1922 (West 1991) by 
rating decision dated in June 1998, notifying the veteran of 
such June 10, 1998.  He timely disagreed; however, subsequent 
to issuance of the statement of the case January 13, 2000, it 
does not appear the veteran perfected his appeal via 
submission of a timely substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.202, 20.302 (2000).  Nor is there evidence of a 
request for extension of the time period in which to appeal.  
The Board notes that the veteran has not since raised the 
matter; nor has he been led to believe such matter remains in 
appellate status.  Such matter is not certified for appeal to 
the Board.  Accordingly, the veteran is not prejudiced by the 
Board's assessment of jurisdiction herein.  See VAOPGCPREC 9-
99, 64 Fed. Reg. 52376 (1999); cf. Marsh v. West, 
11 Vet. App. 468 (1998); see also Bernard v. Brown, 4 Vet. 
App. 384 (1993).


FINDINGS OF FACT

1.  The veteran is adjudged permanently and totally disabled 
for pension purposes due to bipolar disorder, adjustment 
disorder, personality disorder with fugue state, rated as 50 
percent disabling; degenerative disc disease of the cervical 
spine with headaches, rated as 20 percent disabling; 
mechanical low back pain, rated as 20 percent disabling; 
concussion, skull fracture, amnesia and blackouts, rated as 
zero percent disabling; and herpes genitalis, rated as zero 
percent disabling.

2.  The veteran is not shown to be blind as defined by VA 
regulations; he is not shown to be a patient in a nursing 
home; he is not shown to require the use of special 
prosthetic or orthopedic appliances and is not bedridden; nor 
does the competent and probative evidence indicate that the 
veteran is currently unable to dress and feed himself, to 
attend to the wants of nature, and/or to keep himself 
ordinarily clean and presentable, or unable to protect 
himself from the hazards or dangers incident to his daily 
environment without care or assistance on a regular basis.

3.  The veteran has no single disability schedularly ratable 
at 100 percent, nor is he factually unable to venture from 
his home and the immediate premises at will.

4.  The RO denied entitlement to service connection for skull 
fracture, neck and back pain in January 1988, and properly 
notified the veteran of the denial; that decision became 
final in the absence of an appeal.

5.  The additional evidence added to the record since the 
January 1988 RO rating decision, is not cumulative and 
repetitious, bears directly and substantially upon the 
specific matters under consideration; and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The requirements for entitlement to special monthly 
pension based on the need for the regular aid and attendance 
of another person or at the housebound rate have not been 
met.  38 U.S.C.A. §§ 1155, 1502, 1521 (West 1991); 38 C.F.R. 
§§ 3.301, 3.351, 3.352, 4.20, 4.25, 4.71a, 4.124a, 4.126, 
4.130, Diagnostic Codes 9432-9416, 5293, 5295, 8045 (2000).


2.  New and material evidence has been presented to warrant 
reopening the claim of entitlement to service connection for 
a head injury, neck and back injuries.  38 U.S.C.A. § 5108 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A); 38 C.F.R. § 
3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In a rating decision in January 1988, the RO denied service 
connection for a skull fracture, and for neck and back pain, 
stating such were not shown by the evidence of record.  The 
RO also denied service connection for a personality disorder.  
The RO notified the veteran of that decision by letter dated 
in February 1988.  

Evidence considered at the time of the January 1988 rating 
decision included service medical records and a discharge 
summary for a period of hospitalization at a VA medical 
center in July 1987.  

No psychiatric or orthopedic defects were noted at service 
enlistment.  Service medical records show that in July 1962 
the veteran had vague complaints of discontent regarding 
incidents related to his job of mess cooking.  He had some 
difficulty on numerous occasions with his inability to take 
orders.  It was noted that he had experienced numerous 
unpleasant instances as a child in the South regarding 
segregation.  The impression was minor maladjustment 
secondary to immaturity.  In May 1963, the veteran requested 
a consultation with a psychiatrist due to his difficulty in 
getting along with others.  The psychiatrist noted the 
veteran had marked passive-aggressive characteristics but 
some positive motivation.  The examiner noted there was no 
treatable psychiatric illness and the veteran was fit for 
duty.  

In April 1964 the veteran was seen in the dispensary after 
being hit in the head with a boatswain chair from the 03 
level to the main deck, estimated to be a distance of 10 
feet.  He was unconscious for four or five minutes.  Upon 
examination, the veteran reported a feeling of all-over 
weakness, dizziness, and a headache on the vertex of the 
skull where he was struck.  He denied having rotational 
vertigo, nausea, vision or hearing defects.  The clinical 
findings were of no "ataxia decomposition dysmetria" and no 
weakness of extremities.  His cranial nerves II through XII 
were intact and equal bilaterally.  The impression was a 
possible mild concussion.  The report of an X-ray series of 
his skull shows that no significant abnormalities were noted.  
The veteran was to have bed rest for 24 hours, was given 
medication to be taken as needed for pain, and was to return 
if he experienced nausea, or a stupor, or if he became drowsy 
or unstable.  Some months later, the veteran complained of a 
headache on two occasions in August 1964 and was prescribed 
"APC's" and Thiamin.  In September 1964, on two occasions, 
the veteran was prescribed medication for nerves.  The report 
of his separation examination in January 1965 shows a 
clinical evaluation of normal for the head, neck, scalp and 
spine.  No psychiatric abnormalities were noted.

The veteran's Department of Defense Form 214 shows he was 
recommended for re-enlistment.  A record dated July 26, 1965, 
reflects examination wherein the veteran was found physically 
qualified for active duty training in the U.S. Naval Reserve; 
On August 13, 1965, he was examined and found physically 
qualified for release from 14 days of ACDUTRA.  

The July 1987 VA hospitalization report reflects voluntary 
admission for detoxification.  The veteran gave a history of 
one prior psychiatric admission in 1982 and that current 
admission was based on complaints of depression, a history of 
alcoholism since his teenage years and cocaine use five years 
earlier.  The veteran also gave a history of deteriorating 
social, vocational and personal relationship functioning.  He 
was non-psychotic at the time and physical examination was 
within normal limits.

In February 1988, the RO received a report of VA 
hospitalization for cocaine and alcohol dependence in August 
1987.

In April 1993, the veteran filed a claim for head, spinal 
neck and back injuries, claimed to have been incurred while 
stationed aboard the USS Morton in 1961 to 1964 when a 35-40 
pound block/tackle dropped four levels and hit him.  He 
indicated he was knocked unconscious and remained so for over 
24 hours.  He also indicated that when released back to light 
duty it was with the attachment of neck, head and back 
braces.  The veteran claimed that he received treatment for 
his head, spine, neck and back, and also for blackouts and 
amnesia, between June 1962 and January 1965 at various 
infirmaries.  

Evidence received in June 1993 included VA treatment records.  
The veteran was admitted to the Alcoholism Treatment Program 
at the Brentwood VA Medical Center in November 1981 for 
treatment of chronic alcoholism.  At the time of admission 
the veteran was diaphoretic and shaky.  In November 1983 the 
veteran requested to be in the addiction treatment program.  
The diagnosis was alcohol dependence.  In April 1986 the 
veteran was seen at a VA emergency room with complaints of 
dizziness and loss of consciousness; he had not blacked out 
completely.  The veteran was under a lot of personal stress.  
He had been having anxiety attacks for four-to-six months, 
there was family illness and he had dissatisfaction with his 
job.  He admitted to having begun drinking again.  The 
diagnosis was anxiety reaction.  He was referred for 
evaluation.  The evaluation report noted physical complaints 
in the prior six months of headaches, tingling in the back of 
his neck, dizziness, pressure in his eyes and chest pains.  
It was noted that he had many emergency room visits for 
atypical chest pain but normal work-ups.  His past history 
noted treatment in 1981 in the addiction treatment program.  
The assessment was adjustment disorder with mixed emotional 
features and alcohol abuse in relative remission.


The veteran was assessed by a social worker in April 1986 and 
reported having anxiety attacks for four to six months.  The 
veteran reported that family illness and job dissatisfaction 
started the attacks and he began drinking again after being 
sober for a year.  The psychiatric problem was anxiety 
reaction.  In September 1986 the veteran was seen in the 
emergency room with complaints of chest pressure and 
discomfort with generalized hyperodrenergic syndrome.  He 
reported he was under a lot of stress due to a death in his 
family which had pushed him to substance abuse.  There were 
no emergency medical problems noted.  The impression of the 
veteran's medical evaluation was the chest tightness was most 
probably due to anxiety.  The diagnosis was acute anxiety.  
In November 1986 the veteran sought treatment after being 
assaulted with a baseball bat.  He complained of pain in his 
left arm and a headache.  

In February 1987, a discharge summary from the Mental Health 
Clinic noted the veteran presented to the Medical Center 
requesting services.  His needs were evaluated and the Mental 
Health Clinic was designated as the area for further 
evaluation and treatment.  The veteran failed an assigned 
appointment, made no further contact and was being discharged 
from the Clinic's rolls.  The provisional diagnosis was 
anxiety and depression.  

The veteran was subsequently re-admitted to the VA Medical 
Center at Brentwood in August 1987 where it was explained to 
the veteran that he needed to be in an alcohol or drug 
treatment program.  He was discharged and to be seen as an 
outpatient at a Mental Hygiene Clinic and referred for 
evaluation of admission to an alcohol and cocaine treatment 
program.  It was noted that his physical examination was 
unchanged from the last admission and was within normal 
limits.

In August 1989 the veteran had complaints of pain in his neck 
and shoulders reported as an entirely new problem.  A report 
of X-ray in August 1989 of the cervical spine shows no 
evidence of fracture or subluxation.  There was a suboptimal 
lateral view; however, otherwise the report is negative.  The 
diagnosis was muscle strain.  

In November 1993 the  veteran wrote that he had been admitted 
to the VA medical center domiciliary, in Los Angeles in 
September 1993 for his service connected spinal injury.  VA 
treatment records show that in October 1993, a lipoma was 
excised from his upper back.  The pathology report indicates 
that the veteran was admitted in September 1993 with a 
diagnosis of depression.  In December 1993 the veteran was 
seen for complaints of blackouts and chronic neck and low 
back pain.  X-ray revealed degenerative changes of the 
cervical and lumbar spine.  The impression was early 
osteoarthritis of the cervical and lumbar spines.  

In a rating decision in February 1994, the RO denied, in 
pertinent part, entitlement to service connection for 
amnesia/blackouts; and a psychiatric disorder, specifically 
an adjustment disorder.  The RO also determined that new and 
material evidence had not been submitted adequate to reopen a 
claim of entitlement to service connection for a skull 
fracture, neck and back injury.  The veteran appealed that 
decision.

The evidence shows that the veteran was in the domiciliary at 
the Los Angeles VA medical center from September 1993 until 
February 1994.  He was admitted to maintain sobriety and for 
work-up of blackouts.  It was reported that he was last in 
Loma Linda in July 1993 in the "ABC" program for alcohol 
and cocaine.  The veteran reported a history of blackouts 
since 1963 when he was hit on the head and before he started 
drinking.  The veteran stated that he lost days, just blacked 
out and had car accidents.  The veteran could predict when a 
blackout was coming as he became dizzy, his neck tightened, 
and he got paresthesias.  The length of blackouts varied from 
an hour to half a day.  The blackouts were worse when he had 
been drinking.  The veteran mentioned that he had never been 
on medication for them.  He reported occasional low back and 
neck pain.  While in the domiciliary he had a computer 
tomography (CT) scan of the head which was negative and an 
electroencephalogram (EEG) was negative.  It was thought that 
the veteran might be bipolar and he was started on medication 
which brought improvement.  The discharge diagnosis was, in 
pertinent part, history of substance abuse; history of 
depression, rule out bipolar affective disorder; history of 
blackouts of unclear etiology and chronic back pain.  

The veteran was hospitalized for approximately four days in 
May 1996 at a VA facility for dizziness and blackouts.  The 
discharge summary notes a history of alcohol abuse and memory 
deficit secondary to head trauma in 1963.  The veteran 
described his blackouts as periods of time ranging from 
minutes to days for which he cannot account.  He believed 
these blackouts began in 1963 after being hit in the head by 
a heavy trolley chair on a Naval vessel.  He sustained a loss 
of consciousness which he claimed lasted approximately two 
days while noting that the records show only a few minutes.  
The veteran reported losing track of time approximately once 
a month.  He described difficulty in recalling past events.  
The veteran mentioned that friends have reported witnessing 
shaking of his extremities and facial contortions of which he 
has no recollection.  The veteran was certain that he had not 
fallen to the ground during these episodes.  He admitted to 
tongue biting several times over the past 20 years, but 
denied bowel or bladder incontinence or an aura.  He thought 
that the most recent episode occurred within the preceding 
two weeks.  

When providing his medical history, the veteran admitted to 
having episodes of dizziness.  The veteran also described 
having headaches on a daily basis for the past 20 years which 
usually resolved with medication.  The past medical history 
included chronic low back pain and neck pain with 
degenerative disk disease seen on cervical spine x-rays, 
anxiety and depression with multiple admissions during the 
1980s and 1990s in psychiatric institutions, and history of 
alcohol primarily and cocaine abuse with past admissions to 
alcohol and drug treatment programs.  Clinical findings were 
provided for the physical examination and the neurological 
and mental status examination.   


The initial impression in May 1996 was: 

Fugue states of unknown etiology, possibly 
secondary to epileptic etiology, although it is 
unusual to have epileptic fugue states in the 
absence of generalized tonic/clonic seizures, 
and a routine EEG in 1993 was unremarkable.  
Other possibilities include head trauma as in 
1963.  However, a head CT in 1993 was 
unremarkable, thus making a structural lesion 
less likely.  Must further rule out psychogenic 
fugue states or malingering.  Initial plan 
included beginning telemetry with EEG with 
sphenoidal electrodes and CCTV [closed circuit 
television], obtaining an MRI [magnetic 
resonance imaging] of the brain, orthostatic 
vital signs, repeating the neuropsychologic 
testing and an MMPI [Minnesota Multiphasic 
Personality Inventory]. 

It was noted that the October 1993 EEG and head CT were 
normal.  The interpretation report of the EEG shows a normal 
awake and sleep study.  The veteran reported having blackouts 
for 30 years after being hit on the head.  The 
neuropsychologic testing and an MMPI were not able to be 
completed prior to discharge.  The veteran began telemetry 
with EEG and sphenoidal electrodes on day two of his 
hospitalization.  It was reported that clinically, he 
remained symptom-free without dizziness, vertigo or episodes 
of black outs and his orthostatic vital signs were negative.  
Reportedly, the veteran remained on telemetry for three days 
without significant changes in the normal brain wave pattern.  
He was taken off telemetry on hospital day number five with 
the initial plan to restart telemetry; however, at the 
veteran's request, he was discharged on hospital day number 
five.  He was to return for an outpatient head MRI.  There 
was no change in the discharge neurological examination as 
compared to the one done on admission.  

In October 1996 the State of California approved in-home 
supportive services for the veteran to include domestic 
services, meal preparation and clean-up, laundry and food 
shopping.   

An X-ray report of a lumbosacral spine series in December 
1996 has an impression of a normal lumbosacral spine.  It was 
compared with a prior study in December 1993 and no change 
was noted.  The report of a cervical spine series in December 
1996 was also compared with a prior study in December 1993.  
The impression was of degenerative disk disease of the lower 
cervical spine with changes most prominent at C5-6 level.  
The changes had progressed since prior examination.  

At a VA examination of the spine in December 1996 the veteran 
mentioned several incidents of head trauma.  The veteran 
reported being struck by a chair aboard ship in service in 
1963, hit by a garage door in 1988 with loss of 
consciousness, and in a motor vehicle accident in 1990 or 
1991, his head hit the windshield and he lost consciousness.  
The veteran stated that he began having seizures after being 
hit in the head aboard ship.  Clinical findings were 
reported.  The diagnoses were degenerative disc disease of 
the lower cervical spine with changes most prominent at the 
C5-6 levels with progression since the prior examination in 
December 1993, mechanical low back pain, herpes genitalis, 
fugue state of unknown etiology, history of anxious 
depression, and history of cocaine and alcohol abuse.  

On an evaluation form for mental disorders completed in 
December 1996 it was noted that the veteran was first 
examined in February 1996 and his most recent examination was 
in August 1996.  He had been seen two times a week as a out 
patient at Day Hospital Crisis Clinic at the VA medical 
center in West Los Angeles.  He had been an inpatient for 
intensive neurological work-up in May 1996 at the VA medical 
center Wadsworth, West Los Angeles.  The diagnosis was 
recurrent depressive disorder, severe and cocaine and alcohol 
abuse in remission.  It was felt that the veteran needed a 
payee to manage his funds due to his unpredictable 
impulsivity regarding substances.


The veteran was afforded a VA mental disorders examination in 
December 1996.  He complained of rage, depression, and pain, 
especially at his neck and back.  He stated that his memory 
had deteriorated and he suffered from blackouts.  The veteran 
thought that most of his troubles began when he was serving 
in the Navy.  He thought that the falling of the trolley 
chair in service was a deliberate attempt to kill him.  Since 
then, he has complained of both headaches and of memory 
impairment.  The veteran stated that his service in the Navy 
was extremely stressful which he attributed to the racist 
behavior of his superiors and many of the crew.  This 
resulted in his being hospitalized.  The examiner noted 
difficulty in eliciting precise information about these 
occurrences but concluded that the first hospital admission 
to the San Diego Naval Hospital was primarily connected with 
the veteran's head injury.  The second hospitalization in 
1965 was precipitated by behavior described as lack of 
discipline, insubordination accompanied by angry behavior and 
depressive symptomatology.  

At the December 1996 VA examination, the veteran reported 
that post service he was hospitalized four or five times at 
the Brentwood Veteran Medical Center with the first occurring 
in the 1980's for his depressive symptomatology, inability to 
cope and crying.  Prior to this he had treatment as an 
outpatient for alcohol abuse and/or depression in the 1960's 
and the 1970's.  The veteran reported abusing alcohol in the 
past but claimed to have been clean and sober for two years.  
He also admitted polysubstance abuse but claimed to be clean 
now.  The veteran admitted to suicidal ideation but denied 
planning or attempting suicide.  He also admitted to 
harboring murderous thoughts against various people, 
especially connected with VA because of the denial of his 
benefits.  He denied any plan or attempts. 

The December 1996 VA examination report shows the veteran had 
degenerative arthritis as shown on X-ray of the cervical 
spine which produced pain in his neck, shoulder and back for 
which he took various analgesics.  The veteran also 
complained of blackouts which were characterized by fugue 
like symptoms with periods of amnesia.  There were no 
definite episodes reported of generalized or partial 
seizures.  The examiner noted that an intensive neurological 
examination in 1996 including EEG and MRI had proved 
negative.  

The VA examiner in December 1996 noted that the veteran was 
alert and oriented by four but his memory needed further 
investigation.  Clinical findings were that his abstract 
thought, insight and judgment were found intact, although 
obviously colored by his depressive disorder.  It was 
reported that the veteran felt completely demoralized by 
being unable to work and unable to plan anything for his 
future.  

The VA examiner further noted in December 1996 that the 
veteran complained of depression, raging moods, memory 
impairment and severe headaches and placed the origin of 
practically all of these symptoms to the chair falling on his 
head in 1963.  The veteran reported that at the time, it was 
considered an accident and he was hospitalized at the San 
Diego Naval Hospital.   He was again hospitalized in 1965 in 
a Navy Hospital in Japan following disciplinary and behavior 
problems and was characterized as having personality 
disorder, adjustment disorder, depressive disorder or 
immature personality.  The examiner could not comment as the 
claims file was not available.

The VA examiner also could not comment on post-service 
private consultations for depression and alcohol abuse and 
inpatient hospitalizations at the Brentwood VA facility for 
primarily depressive disorder as the records of those years 
were not available.

The VA examiner noted the veteran was on medication but still 
obviously very depressed.  The veteran was investigated for 
neurological purposes in terms of his complaints of blackouts 
or seizures, dating from his head injury in 1963.  The 
examiner noted that "[m]ost of the electroencephalogram and 
other neurological testing, including MRI were normal; 
however, no neuro-psychological tests were done regarding his 
memory and this ought to be completed."

A report of contact in April 1997 notes that the veteran 
refused to attend the recently scheduled VA examination due 
to what he claimed was mistreatment/careless handling at the 
VA medical center.  He indicated that his private physician 
was willing to gather the needed evidence or perform the 
examination for VA.

The State of California determined that the veteran was 
authorized for an increase in the number of hours for 
services effective in April 1997.  The time was increased for 
meal preparation and clean-up.  Additional time was added for 
transportation and other shopping errands.  

A VA neuropsychological evaluation was performed in April 
1997 by two VA psychologists.  The veteran was seeking 
disability benefits due to a head injury he suffered while in 
the Navy and reported problems with memory and concentration.  
The evaluation was to assess the severity of the 
neuropsychological symptoms.  The veteran reported being hit 
in the head by a heavy trolley chair in service and being 
unconscious for several days.  He believed that the chair was 
deliberately thrown on his head.  After this, he began having 
serious headaches and his memory did not seem to be as sharp 
as it had been.  He also reported having additional head 
injuries when he was in a serious automobile accident and his 
head "shattered the windshield", and when a heavy garage 
door fell on his head.  He complained of severe memory 
problems and a seizure disorder.  He claims that the seizure 
disorder with blackouts began shortly after the traumatic 
brain injury aboard the ship.  

The VA examiners noted that results of a work-up conducted on 
the veteran's seizure disorder in May 1996 by the Neurology 
Service at the West Los Angeles VA medical center showed that 
telemetry after three days was normal and an MRI of the brain 
was "unremarkable".  The VA examiners further noted that 
the veteran indicated that since the chair was thrown on his 
head in an "assassination" attempt, he had suffered from 
seizures, fugue episodes, constant headaches, and memory and 
concentration problems.  The examiners indicated that an 
extensive neurological work-up for the seizure disorder in 
May 1996 found no abnormalities and a MRI completed at that 
time was normal.  The veteran reported establishing his own 
financial services business but due to memory and 
concentration problems reportedly lost a considerable amount 
of money and was forced into bankruptcy.  The veteran claimed 
that he was unable to prepare his meals, bathe himself, and, 
at times, get out of bed.  He presented as deeply suspicious 
of the examiner and of all VA personnel.  He was openly 
agitated and appeared unmotivated.  

The results of the April 1997 VA neuropsychological 
evaluation revealed questionable performance on measures of 
exaggeration/malingering; borderline intelligence 
inconsistent with his professed intelligence, collegiate 
accomplishments and established profession; and questionable 
neuropsychological results given the above-noted tendency 
towards symptom magnification.  The examiners noted 
significant inconsistencies in the veteran's 
neuropsychological testing.  Although the veteran claimed 
memory and concentration problems since the initial head 
trauma in the Navy, based on the historical information 
provided by the veteran as to his college and business 
achievements post service, the examiners concluded that the 
veteran's current memory and concentration deficits could not 
be attributed solely to the reported head trauma which 
occurred in the Navy.  Further, it was noted that although 
testing indicated significant memory impairments, he was able 
to recall a significant amount of information about his life 
and current events.  

Given these and other discrepancies, additional 
neuropsychological and psychological testing was requested.  
The veteran returned for a short follow-up session but 
refused further psychological testing.  The examiners noted 
that the current decline in attention and memory might be 
secondary to his psychological problems.  The report shows 
that although the veteran was concerned about etiological 
reasons for his current memory problems, he refused further 
evaluation.  

A VA examination report in May 1997 was generated from 
existing VA medical center West LA medical records for the 
veteran.  It was noted that the veteran was last admitted in 
May 1996 and the general medical examination report was 
extracted from that report.  The diagnosis was fugue state of 
unknown etiology.  

A rating in September 1997 granted entitlement to pension.  
The veteran was found to be permanently and totally disabled 
for pension purposes due to bipolar disorder, adjustment 
disorder, personality disorder with fugue state, rated as 50 
percent disabling; degenerative disc disease of the cervical 
spine with headaches, rated as 20 percent disabling; 
mechanical low back pain, rated as 20 percent disabling; 
concussion, skull fracture, amnesia and blackouts, rated as 
zero percent disabling; and herpes genitalis, rated as zero 
percent disabling.  Entitlement to special monthly pension 
was denied.  Service connection for a psychiatric disorder 
with fugue state was denied.  New and material evidence 
adequate to reopen the claim for head, neck and back injuries 
had not been submitted.  

The veteran advised VA in October 1997 that the benefits he 
received from Social Security were Social Security 
Supplemental benefits.  

The veteran was afforded a personal hearing at the RO in 
January 1998.  A copy of the transcript of the hearing is 
contained in the claims file.  A Form 9 with attachment of a 
definition of fugue state was received at the RO hearing.  
The veteran testified in January 1998 that he should receive 
aid and attendance or housebound benefits because currently 
those benefits were state supported but might be eliminated 
due to his receiving pension.  He testified that the state 
had certified his need for benefits as did his VA physician.  
The veteran testified that he needed assistance with his 
personal needs, such as feeding, dressing, and bathing.  His 
ex-wife was providing this assistance.  The veteran testified 
that, essentially, he was confined to his home and only 
traveled out of his home if somebody took him.  The veteran 
further testified that a psychiatrist at Day Hospital had 
indicated that due to his disabilities he was unemployable.  

At his January 1998 hearing, the veteran contended that his 
psychiatric disorder with fugue state was associated with his 
head injury and should be service-connected.  He testified 
that his mental condition was first diagnosed in the Navy, 
while on active duty he had psychiatric treatment and was 
told that he had a serious mental disorder.  The veteran 
further testified that he was brought up on Captain's Mast 
charges stemming from charges of not being able to get along 
with the crew and that he resented authority.  He claimed 
that he was basically thrown out.  He testified that these 
difficulties happened all the time and he did not have an 
idea at the time what was causing it.  

The veteran testified that his head was injured when he was 
standing on the main deck and a heavy chair dropped from 
three decks above and hit the top of his head.  He testified 
that he was hospitalized for a mental condition while on 
active duty and was prescribed medication but did not take 
the medication as he was very angry.  His attitude was that 
somebody telling him he was crazy was crazy themselves.  He 
testified that he went for psychiatric counseling.  

The veteran testified that post service he first sought 
treatment for his mental condition approximately two years 
after discharge and has been treated and hospitalized several 
times for his mental condition.  He further testified that he 
was on medication and in an outpatient treatment program.  
The veteran testified it was difficult for him to attend 
therapy programs as he was unable to ride the bus because he 
got lost.  

The veteran testified that as best he could remember, he was 
a straight A student throughout school; was admitted to 
Harvard, Yale and other universities as a sophomore in high 
school; and graduated first in his high school class.  The 
veteran further testified that he started having problems in 
service, had problems at his jobs post-service and started 
receiving medication while working at Edison.  The veteran 
also testified that he had been diagnosed with bipolar 
disorder and major depressive disorder.  

The veteran testified that he spent most of his day at home 
in bed.  He mentioned that his ex-wife was paid by the State 
of California to do the chores around the house and shopping.  
Occasionally, the veteran, his ex-wife and their daughter 
would go out to a restaurant.  He remarked that his daughter 
had brought him to the hearing.  

A report of hospitalization at Newport Hospital in January 
1999 shows that the veteran reported that he drank a large 
quantity of prune juice nine days earlier and felt dizzy and 
weak.  He reported feeling very thirsty since then and could 
not get enough water to drink.  The provisional diagnoses 
were diabetes mellitus, previously undiagnosed; back pain; 
seizure disorder by history; smoker and vertigo.  The 
diagnoses were insulin-dependent diabetes mellitus, new 
diagnosis, uncontrolled; old Hepatitis A infection; and 
smoker.  The veteran presented to the VA emergency room on 
January 19, 1999, the day after his discharge from Newport 
Hospital.  He had complaints of diabetes and intermittent 
chest pain.  

VA outpatient treatment records were received for the period 
October 1998 to May 1999.  Reportedly, the veteran had moved 
to Arkansas to live with a disabled mother, but then made 
other housing arrangements.  It was noted that he was 
transportation dependent.  The treatment records show the 
veteran requested medication refills, and received treatment 
for his back and psychiatric disorders.  In addition, the 
records show treatment for unrelated disorders.  A March 1999 
record indicates the veteran received funding from the state 
due to disability and that his daughter was his caretaker.

In July 1999, the veteran submitted a copy of an undated 
letter he wrote to Southern California Edison requesting a 
copy of his medical records while employed there from January 
1968 through January 1973.  It is noted in the letter that 
previous requests for this information have been unanswered.

A VA notice of admission form, received in March 2000, 
indicates the veteran was hospitalized on February 23, 2000, 
for depression.  



Duty to Assist

Pertinent Criteria

The law provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of that notice, the 
Secretary shall indicate which portion of that information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary, in accordance with 
section 5103A of this title and any other applicable 
provisions of law, will attempt to obtain on behalf of the 
claimant.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. § 5103).

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law further provides that the 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A(a)(1)-
(3)).  

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  
Veterans Claims Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(b)(1), (2)).  The law further states that 
whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A(b)(3)).  

Current law more specifically provides that the assistance 
provided by the Secretary shall include obtaining the 
following records if relevant to the claim:  

(1) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to active military, naval, or air 
service that are held or maintained by a governmental 
entity.
  
(2) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those 
records.
  
(3) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A(c)).  

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A(d)).  

Analysis

In reaching its decisions herein, the Board has considered 
the Veterans Claims Assistance Act of 2000.  In this case, 
the Board finds that the veteran is not prejudiced by its 
consideration of his claim pursuant to this new legislation 
insofar as VA has already met all obligations to the veteran 
under this new legislation.  The veteran has had VA 
examinations and the veteran has been offered the opportunity 
to submit evidence and argument on the merits of the issues 
on appeal, and has done so.  The veteran has also been 
advised of the evidence needed to support his claim, and of 
the laws and regulations governing his claims.  Further, the 
veteran has obtained representation and his representative 
has prepared argument on his behalf.  In view of the 
foregoing, the Board finds that the veteran will not be 
prejudiced by its actions and that a remand for adjudication 
by the RO would only serve to further delay resolution of the 
veteran's claim.

Generally Applicable Legal Criteria

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107(a)).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107(b)); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Special Monthly Pension

Pertinent Criteria

38 U.S.C.A. § 1521 provides that "each veteran of a period 
of war who meets the service requirements of this section and 
who is permanently and totally disabled from non-service- 
connected disability not the result of the veteran's willful 
misconduct" shall receive VA pension.  38 U.S.C.A. § 
1521(a).  38 U.S.C.A. § 1521 further provides for an 
increased rate of pension, in the form of a special monthly 
pension, when an otherwise eligible veteran is not in need of 
regular aid and attendance but has a single disability rated 
as permanent and total and (1) has an additional disability 
or disabilities independently ratable at 60 percent, or (2) 
is permanently housebound (38 U.S.C.A. § 1521(e)).  
38 U.S.C.A. § 1521 is implemented by provisions in the Code 
of Federal Regulations.  See 38 C.F.R. § 3.351(b), (c), and 
(d).

Applicable regulations provide that pension benefits are 
payable at a special, higher rate (with a higher minimum 
income limit) to a veteran who needs regular aid and 
attendance.  38 U.S.C.A. §§ 1502(b), 1521(d); 38 C.F.R. §§ 
3.351(a)(1), 3.352.  The need for aid and attendance means 
helplessness or being so nearly helpless as to require the 
regular aid and attendance of another person.  38 C.F.R. § 
3.351(b).

The criteria for establishing the need for regular aid and 
attendance require that the veteran be blind or so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 
five degrees or less; or that he be a patient in a nursing 
home because of mental or physical incapacity; or that he 
establish a factual need for aid and attendance.  
38 U.S.C.A. § 1502(b); 38 C.F.R. §§ 3.351, 3.352.

Under the provisions of 38 C.F.R. § 3.352(a), the criteria 
for establishing a factual need for aid and attendance 
include the inability of the veteran to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
the frequent need of adjustment of any special prosthetic or 
orthopedic appliances; the inability of the veteran to feed 
himself; the inability to attend to the wants of nature; or 
incapacity, either physical or mental, which requires care or 
assistance on a regular basis to protect him from the hazards 
or dangers incident to his daily environment.  An individual 
who is bedridden, as that term is defined by regulation, 
meets the criteria for aid and attendance.  Id.

For the purpose of the above, "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him or her to be in bed.  
They must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352(a).  The 
particular personal function(s) that the claimant must be 
unable to perform must be one of the enumerated disabling 
conditions, but he is not required to satisfy all of the 
enumerated disabling conditions.  Turco v. Brown, 9 Vet. App. 
222, 224 (1996).

Regulations further provide that a veteran who does not 
qualify for increased pension based on the need of regular 
aid and attendance of another person shall be entitled to an 
increased pension if, in addition to having a single 
permanent disability evaluated as 100 percent disabling under 
a regular schedular evaluation, the veteran has an additional 
disability or disabilities independently ratable at 
60 percent or more, separate and distinct from the permanent 
disability rated as 100 percent disabling, and which involve 
different anatomical segments or bodily systems, or, if in 
addition to having a single permanent disability evaluated as 
100 percent disabling under a regular schedular evaluation a 
veteran is substantially confined as a direct result of his 
disabilities to a dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his lifetime.  
38 U.S.C.A. §§ 1502(c), 1521(e); 38 C.F.R. § 3.351(d).

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2000).

Analysis

With regard to the issue of entitlement to special monthly 
pension, in order to qualify for special monthly pension on 
account of being in need of the regular aid and attendance of 
another person, the competent medical evidence in this case 
does not show the veteran is blind and does not show he is 
helpless or nearly helpless due to his disabilities.  
Although the veteran has testified that he needs assistance 
with his personal needs, to include hygiene, etc. it has been 
shown that he is able to take care of practically all of his 
activities of daily living without the regular aid and 
attendance of another person.  

Here, the Board acknowledges that state of California has 
determined that the veteran requires assistance domestically, 
in the form of meal preparation and clean-up and some 
shopping and laundry services, and in the form of 
transportation to medical appointments.  However, the state 
of California did not authorize personal services such as 
assistance with hygiene, dressing or undressing or attending 
to the wants of nature.  

Also, although an undated VA Form 21-2680 signed by a VA 
physician received in April 1997 indicates that the veteran 
was in need of aid and attendance of someone else in 
performing the activities of daily living, the conclusion as 
to the veteran's need for aid and attendance conflicts with 
other information provided on the form that indicates he was 
virtually self-sufficient in getting around unassisted, 
feeding himself, dressing and undressing, keeping himself 
ordinarily clean and presentable, and the like.  VA Form 21-
2680 does not show that the veteran needs assistance with 
personal care, but only with housekeeping.  He was shown to 
ambulate without aids or assistance, and was not shown to be 
housebound.  The form specifically indicates the veteran was 
able to care for himself to include feed himself, only 
requiring some help with domestic chores.  Moreover, the form 
noted the veteran was not accompanied to the examination.  
All in all, it is shown that he is able, in all essential 
respects, to take care of himself and protect himself without 
the regular aid and attendance of another person.

Similarly, the VA findings in August 1996 by a VA 
psychiatrist who had seen the veteran approximately two times 
a week from February to August 1996 show that the veteran was 
impaired by alcohol and drug use, in remission at that time, 
but that he was still able to take care of himself.  The 
veteran came to most of his appointments and was usually 
neatly groomed.  The VA psychiatrist concluded that the 
veteran needed a payee for his funds due to his unpredictable 
impulsivity regarding substance abuse.  The December 1996 
mental status examination report shows the veteran was 
oriented, alert and cooperative.  His abstract thought, 
insight and judgment were found intact although colored by 
his depressive disorder.  The veteran lived alone.  The 
veteran was found competent for VA purposes but it was noted 
that because of his memory complaints, Day hospital had 
arranged for the veteran to have a payee, who also reminds 
the veteran about his medications.  These findings do not 
support a helpless or nearly helpless state, or that the 
veteran is mentally and physically incapable of protecting 
himself from the hazards incident to his daily environment.

In regard to entitlement to special monthly pension at the 
housebound rate, the most recent rating decision indicates 
that the veteran does not have a single permanent disability 
that is evaluated as 100 percent disabling and he does not 
appear to be claiming that any of his disabilities should be 
assigned a 100 percent rating.  It also appears that he is 
not confined to his home or the immediate premises, although 
he prefers not to go out alone.  No medical professional has 
opined the veteran is housebound, unable to leave his home.  
In any event, since having a single disability rated 
100 percent disabling is a threshold requirement for an 
increased pension benefit at the housebound rate, that 
requirement is not met regardless of whether or not the 
veteran is substantially confined to his home or the 
immediate premises.  Absent one permanent disability 
evaluated as 100 percent disabling, the veteran's claim for 
housebound benefits must be denied.  38 C.F.R. § 3.351(d).  
Even if he were housebound in fact, which is clearly and 
expressly controverted by the clinical evidence in this case, 
his failure to have any single disability ratable as 100 
percent under the schedule precludes the housebound rate in 
his case.

New and Material Evidence

Pertinent Criteria

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 U.S.C.A. § 1132 
(West 1991), 38 C.F.R. § 3.304(b) (2000).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served continuously for 90 days or more 
during a period of war or after December 31, 1946, and a 
psychosis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113; 38 C.F.R. § 3.307, 3.309.

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200 (1999).  Absent appeal, a 
decision of a duly constituted rating agency or other agency 
of original jurisdiction shall be final and binding on all VA 
field offices as to conclusions based on evidence on file at 
the time VA issues written notification in accordance with 
38 U.S.C.A. § 5104 (West 1991).  38 U.S.C.A. § 7105(c) (West 
1991);  38 C.F.R. § 20.1103 (1999).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification in accordance 
with 38 U.S.C.A. § 5104.  If no notice of disagreement is 
filed within the prescribed period, the action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed, except as otherwise 
provided by regulation.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.  See also 38 C.F.R. § 3.105 (1999).

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108.  Then, the Secretary shall reopen the 
claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108 (West 1991); Hickson v. West, 12 Vet. App. 
247 (1999).  The Board does not have jurisdiction to consider 
a previously adjudicated claim unless new and material 
evidence is presented.  Barnett v. Brown, 83 F.3d 1380, 1384 
(Fed. Cir. 1996).  

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A(f) provides that "Nothing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title".  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

New evidence is evidence, which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  Only evidence presented since the last 
final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 
9 Vet. App. 273, 283 (1996).


For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369, 371 (1999) the Court held that the 
prior holdings in Justus and Evans that the evidence is 
presumed to be credible was not altered by the Federal 
Circuit decision in Hodge.

Analysis

First, the Board notes that, in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998), the Federal Circuit held that the Court 
erred in adopting the "material evidence" test articulated 
in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Hodge, 155 
F.3d at 1363-64.  In light of the holding in Hodge, the Board 
will analyze the evidence submitted in the instant case 
according to the standard articulated in 
38 C.F.R. § 3.156(a).  In view of the fact that the Court has 
held in Fossie v. West, 12 Vet. App. 1 (1998), that the 
standard articulated in 38 C.F.R. § 3.156(a) is less 
stringent than the one previously announced in Colvin, and 
further in view of the fact that the RO appears to have 
denied the veteran's claims on the merits without benefit of 
the presumption of credibility, the Board determines that no 
prejudice will result to the veteran by the Board's 
consideration of the psychiatric claims based on materiality 
herein.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).

In regard to the claim of entitlement to service connection 
for head, neck and back injuries, there was a prior final 
denial in January 1988.  The RO denied service connection for 
skull fracture, neck and back pain and provided notice to the 
veteran of the decision and his appellate rights.  Although 
the veteran claims that a wrong name was on the rating 
decision, our review finds that the rating decision and 
notice to the veteran stated his name and claim number.  They 
were sent to the address provided by the veteran.  The 
veteran did not file a notice of disagreement.  Therefore, 
the January 1988 rating decision became final.  38 U.S.C.A. § 
7105 (West 1991 & Supp. 1997).  The claim will be reopened if 
new and material evidence is submitted.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

Since the last final denial was that of the January 1988 
rating decision, the Board will consider whether new and 
material evidence has been submitted since that action.  The 
basis for the January 1988 denial, the last final denial in 
this case, was that the evidence did not show that the 
veteran suffered from any residuals of the claimed injuries.  
Since that time, additional evidence has been added to the 
record in conjunction with the veteran's attempt to reopen 
his claim.

The veteran contends that in service when the chair fell on 
him, he sustained head, neck and back injuries and his 
current head, neck and back disorders are related to these 
injuries.  In addition, the veteran contends that he has a 
seizure disorder as a result of the head injury in service.  
Furthermore, at his January 1998 hearing the veteran 
testified that his psychiatric disorder with fugue state was 
associated with his head injury. 

The evidence received since the January 1988 final RO denial 
includes records of VA treatment and hospitalization, which 
include diagnosis of disabilities affecting the head, back 
and neck.  Such records are new, and material to the question 
of whether there is evidence of current disability residual 
to the in-service incident.  Newly received records also 
include note of multiple post-service trauma, to include to 
the head and neck area, and set out discussion as to the 
possible etiology of identified head, neck and back 
disabilities.  In sum, additionally received medical evidence 
shows diagnostic and clinical evidence of disability of the 
head, neck and back, and, note of factors potentially causing 
or contributing to such disabilities.  Such evidence is 
clearly both new and material and is so significant that it 
must be considered in order to fairly decide the merits of 
the claims.  The claims of entitlement to service connection 
for residuals of injury to the head, back and neck are 
therefore reopened.


ORDER

Special monthly pension on account of the need for the 
regular aid and attendance of another person or at the 
housebound rate is denied.

New and material evidence having been received, the claims of 
entitlement to service connection for residuals of a head 
injury, residuals of a neck injury and residuals of a back 
injury are reopened; to that extent only those claims are 
granted.


REMAND

The Board has reopened the veteran's claims of entitlement to 
service connection for neck, back and head disorders herein 
above.  To avoid prejudice to the veteran, the case is 
remanded for the RO to conduct a de novo review of the 
complete evidentiary record.  

Furthermore, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines VA obligations with respect to the 
duty to assist, and supercedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The law now specifically provides that the assistance 
provided by the Secretary shall include obtaining medical 
evidence, particularly records of VA treatment or other 
records in control of the Federal government, and includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  An examination is deemed 
"necessary" if the evidence of record (lay or medical) 
includes competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  Veterans 
Claims Assistance Act of 2000 (to be codified at 
38 U.S.C.A. § 5103A(d)).  

Pertinent to the veteran's psychiatric claim, the Board notes 
that the record clearly documents pertinent symptomatology 
and treatment for many years, and includes multiple 
diagnoses, with discussion of the potential causal impact of 
the veteran's multiple head injuries, to include during 
service.  However, the claims file does not contain any clear 
medical opinion, based on review of a complete and accurate 
history, as to the precise nature or etiology of existing 
psychiatric disability.  Accordingly, a medical opinion is 
necessary prior to Board adjudication on the merits.  
Furthermore, a review of the claims file reveals recent VA 
hospitalization for depression in February 2000.  Records of 
such hospitalization are not associated with the claims file 
and, as clearly pertinent to the nature of the veteran's 
claimed psychiatric disability, must be obtained.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

The Board also notes that remand for an examination opinion 
is warranted for the veteran's newly reopened claims of 
entitlement to service connection for residuals of injury to 
the head, neck and back.  The current record includes note of 
possible causes, but does not include an opinion based on a 
comprehensive and accurate review of the record.  Also 
potentially probative to the above would be obtaining any 
additional post-service records pertinent to reported post-
service injuries to the head and neck.

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).  See also Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Littke v. Derwinski, 1 
Vet. App. 90 (1990).  Thus, remand for clarifying medical 
information is warranted.

Accordingly, the claim is remanded to the RO for the 
following:

1.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A(c)), request that the 
veteran supply the names and addresses of 
all facilities, VA or private, that have 
treated or evaluated him for back, neck, 
head or psychiatric disorders.  In 
particular, the RO should request the 
veteran to provide identifying 
information relevant to his reported 
post-service injuries and to provide 
release so that VA may obtain documents 
such as medical records associated 
therewith.  The RO should then take all 
necessary steps to obtain copies of those 
records not already part of the claims 
folder.  The RO should inform the veteran 
of any records it has been unsuccessful 
in obtaining as provided under Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified as amended 
at 38 U.S.C. § 5103A(b)(2)).


2.  The RO must otherwise review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed. 

3.  The RO should schedule the veteran 
for appropriate VA examinations pertinent 
to the back, head, neck and psychiatric 
status.  The examiner(s) must review the 
claims folder before completing the 
examination report(s).  Based on 
consideration of the examination findings 
and review of the veteran's in-service 
and post-service medical history, the 
examiner is requested to provide the 
respective opinion as to the etiology of 
any existing back, neck, head and/or 
psychiatric disorder, stating whether 
each is at least as likely as not that 
related to the claimed in-service injury, 
or other incident of service.  The 
examiner is requested to include 
discussion relevant to the impact, if 
any, of post-service incidents on the 
veteran's currently identified head, 
neck, back and psychiatric problems.

4.  The veteran is advised that the 
examinations requested in this remand are 
necessary to evaluate his claims, and 
that a failure without good cause to 
report for scheduled examinations, 
without good cause, could result in the 
denial of such claims.  38 C.F.R. § 3.655 
(2000).


5.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
to ensure that such is adequate for 
appellate review and responsive to the 
Board's remand requests.  The RO is 
advised that where the remand orders of 
the Board or the Court are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).  After 
any indicated corrective action has been 
completed, the RO should again review the 
record and re-adjudicate the veteran's 
service connection claims.  If any 
benefit sought on appeal remains denied 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.


These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. M. Daley
	Acting Member, Board of Veterans' Appeals

 

